The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 9/1/2021.
Claims 1, 7, 8, 19, 21 and 23 are amended.
Claims 3, 6, 12, 16 and 20 are cancelled. Claim 25 is added new.
Claims 1, 2, 5, 8, 9-11, 14, 15, 17-19 and 23-25 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.
Response to Arguments
7. Applicant`s arguments filed September 1, 2021 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claim 1, Applicant argued that Dasari/Hebsur do not appear to explicitly disclose “wherein an ordering of the backup requests within the backup queue is based at least in part on the unique service- metadata associated with the at least some of the backup requests, wherein the data storage library is divided into at least two logical libraries, the backup requests being serviced by one of the logical libraries, wherein the logical libraries are located across more than one physical library frame in a single library control network, wherein the physical library frames in the single library control network are serviced by the same tape library medium changer”, Examiner relies on a newly cited reference Akmal and Colvig to teach these limitations.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 and 19 are rejected under 35 USC 112 (a) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “the same”, where there is an insufficient antecedent basis for this limitation.
Claim 15 is rejected under 35 USC 112 (a) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “relatively largest remaining backup time”, where it is unclear what this “relatively largest remaining time” means as it is a relative term and was not define by the specification.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al. (US PGPUB 2014/0052694, hereinafter " Dasari "), in view of Hebsur et al. (US PGPUB 2020/0125262) (hereinafter ‘Hebsur’), in view of Wu et al. (US PGPUB 2016/0092109) (hereinafter ‘Wu’), in view of Grubbs et al. (US PGPUB 2003/0236956) (hereinafter ‘Grubbs’), and further in view of Colvig et al. (US PGPUB 2004/0139294) (hereinafter ‘Colvig’).
As per independent claim 1, Dasari discloses a computer-implemented method, comprising: receiving a plurality of backup requests at a data storage system having a data storage library, at least some of the backup requests having unique service-metadata associated therewith [(Paragraphs 0012-0015, 0017, 0034 and 0048-0049; FIGs.1 and 3) where the method for prioritizing data backup requests can include assigning priority values to a plurality of parameters, each parameter being associated with a plurality of data backup requests. The data backup requests can be sorted according to a primary parameter based on the priority values to prioritize the data backup requests. The data backup requests can also be sorted, according to a secondary parameter when at least two of the data backup requests have a same primary parameter priority value. Further details about the systems, methods, tools, and so forth can be understood according to the following discussion. Referring to Table 1 below, an example will be described in which a backup administrator has list of backup job requests. In this example, the list totals twenty backup job requests, which includes both new and old jobs. The administrator may be tasked with scheduling/rescheduling the data backups. Prior methods for performing data backup have typically included listing the newest jobs at the top of the list, as shown in Table 1. An administrator may often lack the experience, or understanding of the application or system context from which the backup of data is being performed. As a result, factors shown in Table 1 such as storage tiers, path analysis, redundancy and so forth may not be known or considered in scheduling, organization, prioritization, and so forth. Since new backup ; placing each backup request in a backup queue, wherein an ordering of the backup requests within the backup queue is based at least in part on the service-metadata [(Paragraphs 0012-0015, 0017, 0034 and 0048-0049; FIGs.1 and 3) where the backup administrator has list of backup job requests. In this example, the list totals twenty backup job requests, which includes both new and old jobs. The administrator may be tasked with scheduling/rescheduling the data backups and the priority value can be assigned 330 to the plurality of parameters. For example, the assignment of the priority value can be the designation of a prioritization scheme or alternately the application of a prioritization scheme to the backup jobs. The data backup requests can be sorted 340 according to a primary or first parameter from the plurality of parameters based on the priority values in order to prioritize or order the data, backup requests. The data backup requests can be further sorted 350 according to a secondary parameter from the plurality of parameters when at least two of the data backup requests have a same primary parameter priority value. In other words, sorting according to subsequent parameters can proceed, when multiple data backup requests have a same priority ranking after sorting according to a current parameter to correspond to the claimed limitation]; and performing backup operations on the data storage system according to the ordering of the backup requests within the backup queue [(Paragraphs 0012-0015, 0017, 0034 and 0048-0051; FIGs.1 and 3) where the method can further include backing up data according to the sorted data backup requests. The . 
Dasari does not appear to explicitly disclose wherein placing each backup request in the backup queue includes determining a group to which the backup request belongs, a group ranking of the group, and a sub- ranking for each of the backup requests within each group, wherein each group ranking is determined from service level data of the service-metadata of the at least some of the backup requests.
However, Hebsur discloses wherein placing each backup request in the backup queue includes determining a group to which the backup request belongs, a group ranking of the group, and a sub- ranking for each of the backup requests within each group[(Paragraphs 0060-0064, 0079-0081, 0085-0086, 0095-0098, 0104-0107 and 0121-0127; FIGs. 1, 4A-4B and 5B and their related text)  wherein the backup groupings queue (244) may be a data structure that includes groupings of virtual machines (210) identified by backup generation requests. The virtual machines (210) may be grouped based on priority characteristics of the virtual machines. The production agent (230) may order the virtual machines in backup generation requests and place them in groupings of the backup groupings queue (244) using the priority characteristics of each virtual machine. The priority characteristics may include, for example, a size of the virtual machine and a user-assigned rank of the virtual machine. Other priority characteristics may be used to group the virtual machines without departing from the invention. The backup process stack (246) may be a data structure that includes information for generating backups in parallel and/or a partially overlapping in time manner, and a user-assigned rank is a priority characteristic assigned by a user to a virtual machine prior to sending a backup generation request. The user-assigned rank of a virtual machine may be relative to the other virtual machines in the backup generation request. The user-assigned ranking of a virtual machine may be a highest ranking, lowest ranking, and/or any intermediate ranking between the highest or lowest ranking. The user-assigned rank may be identified for each virtual machine of each backup generation request obtained by the production host to correspond to the claimed limitation], wherein each group ranking is determined from service level data of the service-metadata of the at least some of the backup requests [(Paragraphs 0060-0064, 0079-0081, 0085-0086, 0095-0098, 0104-0107 and 0121-0127; FIGs. 1, 4A-4B and 5B and their related text)  wherein the virtual machines are grouped by reordering the virtual machines in each backup generation request based on the identified priority characteristics discussed above. A backup grouping may be reordered by assigning a virtual machine identifier with the highest user-assigned rank as the first virtual machine in the backup grouping. The lowest user-assigned rank of a virtual machine identifier may be used to place the virtual machine in last place. Any virtual machines with intermediate user-assigned ranks may be ordered based on the size of the virtual machine. For example, a virtual machine of the intermediate user-assigned rank with a smaller size may be placed higher in the order than a virtual machine of the intermediate user-assigned rank with a larger size. Any virtual machines without an identified user-assigned rank may be ordered by size similar to the virtual machines of 
Dasari and Hebsur are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Hebsur before him or her, to modify the apparatus of Liu to include the backup request grouping of Hebsur because it will increase the data transfer rate of backups to a backup storage.
The motivation for doing so would be [“increase the data transfer rate of backups to a backup storage” (Paragraph 0018, lines 11-13 by Hebsur)].
Dasari/Hebsur does not appear to explicitly disclose wherein each sub-ranking is determined based on a sub-ranking priority value calculated using the unique service-metadata associated with the at least some backup requests.
wherein each sub-ranking is determined based on a sub-ranking priority value calculated using the unique service-metadata associated with the at least some backup requests [(Paragraphs 0027-0029 and 0087-0089; FIGs. 1 and 11 and their related text)  wherein the apparatus 1100 comprises: a collecting unit configured to collect information on bad stripes under data reconstruction; an identifying unit configured to identify physical disks with data reconstruction I/O requests in a second schedule group based on collected information on the bad stripes; a subgroup dividing unit configured to divide physical disks in a second schedule group into a first subgroup and a second subgroup based on the identifying, physical disks in a first subgroup having data reconstruction I/O requests, physical disks in a second subgroup not having the data reconstruction I/O requests; and a priority assigning unit configured to assign a third schedule priority to a second subgroup, the third schedule priority being higher than a second schedule priority. In one exemplary embodiment, scheduling unit 1130 is further configured to in response to determining that a physical disk is selected from a second schedule group, select, in a decreasing order of schedule priority, a physical disk for schedule from one of a first schedule subgroup and a second schedule subgroup, where the order of schedule priority of different groups and sub-groups of the reconstruction I/O requests based on collected information of disks having the data reconstruction I/O requests to correspond to the claimed limitation].
Dasari/Hebsur and Wu are analogous art because they are from the same field of endeavor of data storage management.

The motivation for doing so would be [“improving performance of storage devices” (Paragraph 0013 by Wu)].
Dasari does not appear to explicitly disclose wherein the data storage library is divided into at least two logical libraries, the backup requests being serviced by one of the logical libraries, wherein the logical libraries are located across more than one physical library frame in a single library control network, wherein the physical library frames in the single library control network are serviced by the same tape library medium changer.
However, Grubbs discloses wherein the data storage library is divided into at least two logical libraries, the backup requests being serviced by one of the logical libraries, wherein the logical libraries are located across more than one physical library frame in a single library control network [(Paragraphs 0015, 0024, 0031 and 0038-0040; FIGs. 1 and 2 and their related text)  wherein Akmal teaches a capturing a point-in-time image of a file system utilized within a data storage system employing logical volumes mapped across physical volumes. The point-in-time backup process begins with receipt of a file system backup request. In response to receiving the file system backup request, buffered file system data is written or flushed to the logical volumes. Specifically, in response to the file system backup request, buffered user data is written to the logical volumes, buffered meta data associated with the buffered user 
Dasari and Grubbs are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Grubbs before him or her, to modify the apparatus of Dasari to include the logical libraries of Grubbs because it will service backup requests.
The motivation for doing so would be [“maintain adequate data consistency and security” (Paragraph 0023 by Grubbs)].
wherein the physical library frames in the single library control network are serviced by the same tape library medium changer.
However, Colvig discloses wherein the physical library frames in the single library control network are serviced by the same tape library medium changer [(Paragraphs 0061-0062; FIGs. 1, 6a and 6b and their related text)  wherein the library 10 receives commands from one or more host systems 40, 41 or 42. The host systems, such as host servers, communicate with the library directly, e.g., on path 80, through one or more control ports (not shown), or through one or more data storage drives 15 on paths 81, 82, providing commands to access particular data storage media and move the media, for example, between the storage shelves and the data storage drives. The commands are typically logical commands identifying the media and/or logical locations for accessing the media. The exemplary library is controlled by a distributed control system receiving the logical commands from hosts, determining the required actions, and converting the actions to physical movements of the robot accessor 18, 28 to correspond to the claimed limitation].
Dasari and Colvig are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Colvig before him or her, to modify the apparatus of Dasari to include the library medium changer of Colvig because it will control the data transfer to a backup storage.

Therefore, it would have been obvious to combine Dasari/Hebsur/Wu and Colvig to obtain the invention as specified in the instant claim.
As per dependent claim 2, Dasari discloses wherein the unique service-metadata associated with the at least some backup requests includes information that is selected from the group consisting of: service level data, measured actual wait time, max wait time, measured run time, and total backup volume [(Paragraphs 0012-0015, 0017, 0034, 0048-0049 and 0054; FIGs.1 and 3) where the backup administrator can assign, priority to the various parameters being considered with the backup requests. Example parameters include the four criteria described above, including storage tier, MPIO, type of redundancy, and job priority to correspond to service level data service meta-data. If an available criteria or parameter for a backup request does not fall into an organizational datacenter design, such a parameter may be disregarded and the administrator can forgo provision of a priority for the parameter. Typically, however, the backup management tool can identify those parameters which have been designated as useful in organizing backup requests and enable the administrator to prioritize backup requests based on the useful parameters to correspond to the claimed limitation]. 
As per dependent claim 9, Dasari discloses wherein the unique service-metadata associated with the at least some backup requests is assigned by a backup client sending the backup requests [(Paragraphs 0011-0018) where the . 
Hebsur discloses  prior to receiving the plurality of backup requests at the data storage system [(Paragraphs 0095-0097) where the a user-assigned rank is a priority characteristic assigned by a user to a virtual machine prior to sending a backup generation request. The user-assigned rank of a virtual machine may be relative to the other virtual machines in the backup generation request. The user-assigned ranking of a virtual machine may be a highest ranking, lowest ranking, and/or any intermediate ranking between the highest or lowest ranking. The user-assigned rank may be identified for each virtual machine of each backup generation request obtained by the production host to correspond to the claimed limitation]
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dasari in view of Hesbur in view of Wu in view of Grubbs in view of Colvig, as applied to claim 1 above, and further in view of Chatterton et al. (US PGPUB 2010/0211680) (hereinafter ‘Chatterton’).
As per dependent claim 5, Dasari/Hesbur teaches the information processing system as claimed in claim 1.
Dasari/Hesbur does not appear to explicitly disclose in response to a determination that a sub-ranking priority value of a first backup request is greater than a predetermined threshold priority value, terminating, by the computer, a running backup request, wherein the running backup request has a lower sub- ranking priority value than the sub-ranking priority value of the first backup request.
However, Chatterton discloses in response to a determination that a sub-ranking priority value of a first backup request is greater than a predetermined threshold priority value, terminating, by the computer, a running backup request, wherein the running backup request has a lower sub- ranking priority value than the sub-ranking priority value of the first backup request [(Paragraphs 0030-0031; FIGs 1 and 2) where the present invention of Chatterton teaches where the policies and/or activities are executed serially when the shared resource reaches the threshold level so that an activity with a relatively higher priority is completed before executing an activity with a relatively lower priority. Time-sensitive activities (e.g., a backup operation when a power outage is expected and time may be of the essence) may be assigned a higher priority than activities and/or policies that are not time sensitive. In an example embodiment, execution of an activity associated with an active policy having a lower priority is terminated so that all resources may be allocated to a higher level policy to correspond to the claimed limitation]. 
Dasari and Chatterton are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Chatterton before him or her, to modify the method of Dasari to include the method of Chatterton because it will improve data backup performance.

Therefore, it would have been obvious to combine Dasari and Chatterton to obtain the invention as specified in the instant claim.
Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dasari in view of Hesbur in view of Wu in view of Grubbs in view of Colvig, as applied to claim 1 above, and further in view of Chatterton et al. (US PGPUB 2010/0211680) (hereinafter ‘Chatterton’) in view of Romanovsky et al. (US PGPUB 2016/0054931) (hereinafter ‘Romanovsky’).
As per dependent claim 8, Dasari/Hesbur teaches the information processing system as claimed in claim 1.
Dasari/Hesbur does not appear to explicitly disclose in response to determining that a sub-ranking priority value of a first backup request is greater than a predetermined threshold priority value, canceling a housekeeping operation within the data storage library for freeing a drive, and assigning the first backup request to the drive.
However, Chatterton discloses in response to determining that a sub-ranking priority value of a first backup request is greater than a predetermined threshold priority value, canceling a housekeeping operation within the data storage library for freeing a drive, and assigning the first backup request to the drive [(Paragraphs 0030-0031; FIGs 1 and 2) where the present invention of Chatterton teaches where the policies and/or activities are executed serially when the shared . 
Dasari and Chatterton are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Chatterton before him or her, to modify the method of Dasari to include the method of Chatterton because it will improve data backup performance.
The motivation for doing so would be to [intelligently control the allocation of resources so that the remaining resources are used in an efficient manner (Paragraph 0026 by Chatterton)].
Dasari/Hesbur does not appear to explicitly disclose wherein the housekeeping operation includes a garbage collection operation.
However, Romanovsky discloses wherein the housekeeping operation includes a garbage collection operation [(Paragraphs 0083, 0086 and 0089; FIGs 1 and 2) where the present invention of Romanovsky teaches where an example of a housekeeping operation is garbage collection or other memory management operations to correspond to the claimed limitation]. 

Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Romanovsky before him or her, to modify the method of Dasari to include the method of Romanovsky because it will improve data backup performance.
The motivation for doing so would be to [optimizing use of storage devices based on storage device parsing of file system metadata in host write operations (Paragraph 0013 by Romanovsky)].
Therefore, it would have been obvious to combine Dasari and Romanovsky to obtain the invention as specified in the instant claim.

15. Claims 19 and 23  rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al. (US PGPUB 2014/0052694, hereinafter " Dasari "), in view of Venkataramanappa et al. (US PGPUB 2018/0096068) (hereinafter ‘Venkataramanappa’) in view of Hesbur in view of Wu in view of Grubbs in view of Colvig.
As per independent claim 19, Dasari discloses a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: receive a plurality of backup requests at a data storage system having a data storage library, at least some of the backup requests having unique service-metadata associated therewith [(Paragraphs 0012-0015, 0017, 0034 and 0048-0049; FIGs.1 and 3) where the method for prioritizing data backup requests can include assigning priority values to a plurality of parameters, each parameter being associated with a plurality of data backup requests. The data backup requests can be sorted according to a primary parameter based on the priority values to prioritize the data backup requests. The data backup requests can also be sorted, according to a secondary parameter when at least two of the data backup requests have a same primary parameter priority value. Further details about the systems, methods, tools, and so forth can be understood according to the following discussion. Referring to Table 1 below, an example will be described in which a backup administrator has list of backup job requests. In this example, the list totals twenty backup job requests, which includes both new and old jobs. The administrator may be tasked with scheduling/rescheduling the data backups. Prior methods for performing data backup have typically included listing the newest jobs at the top of the list, as shown in Table 1. An administrator may often lack the experience, or understanding of the application or system context from which the backup of data is being performed. As a result, factors shown in Table 1 such as storage tiers, path analysis, redundancy and so forth may not be known or considered in scheduling, organization, prioritization, and so forth. Since new backup job requests are listed at the top and old/existing jobs are relegated thereunder, an important backup job may be delayed indefinitely until and unless a requestor explicitly requests for a higher priority to correspond to the claimed limitation]; place each backup request in a backup queue, wherein an ordering of the backup requests within the backup queue is based at least in part on the unique service-metadata associated with the at least some backup requests [(Paragraphs 0012-0015, 0017, 0034 and 0048-0049; FIGs.1 and 3) where the backup administrator has list of backup The data backup requests can be sorted 340 according to a primary or first parameter from the plurality of parameters based on the priority values in order to prioritize or order the data, backup requests. The data backup requests can be further sorted 350 according to a secondary parameter from the plurality of parameters when at least two of the data backup requests have a same primary parameter priority value. In other words, sorting according to subsequent parameters can proceed, when multiple data backup requests have a same priority ranking after sorting according to a current parameter to correspond to the claimed limitation]; and perform backup operations on the data storage system according to the ordering of the backup requests within the backup queue [(Paragraphs 0012-0015, 0017, 0034 and 0048-0051; FIGs.1 and 3) where the method can further include backing up data according to the sorted data backup requests. The data cart be backed up using the backup management system or can be backed up using another backup system after exporting the sorted data backup requests to a file format readable by the other backup system and storable on a non-transitory computer readable storage medium to correspond to the claimed limitation]. 
Dasari does not appear to explicitly disclose wherein the data storage library is divided into at least two logical libraries, the backup requests being serviced by one of the logical libraries, wherein the logical libraries are located across more than one physical library frame in a single library control network, wherein the physical library frames in the single library control network are serviced by the same tape library medium changer.
However, Grubbs discloses wherein the data storage library is divided into at least two logical libraries, the backup requests being serviced by one of the logical libraries, wherein the logical libraries are located across more than one physical library frame in a single library control network [(Paragraphs 0015, 0024, 0031 and 0038-0040; FIGs. 1 and 2 and their related text)  wherein Akmal teaches a capturing a point-in-time image of a file system utilized within a data storage system employing logical volumes mapped across physical volumes. The point-in-time backup process begins with receipt of a file system backup request. In response to receiving the file system backup request, buffered file system data is written or flushed to the logical volumes. Specifically, in response to the file system backup request, buffered user data is written to the logical volumes, buffered meta data associated with the buffered user data is written to a file system backup log within the logical volumes, and the buffered meta data is written to the logical volumes. A disk copy of the designated physical volumes is initiated in response to the writing of the buffered file system data to the logical volumes, where the system includes a logical volume management data storage subsystem that employs a point-in-time file system backup mechanism in accordance with a preferred embodiment of the present invention. As utilized herein, a "volume group" is a collection of one or more physical resources (e.g. disk drives) that are partitioned into a set of logical volumes. As per conventional volume group terminology, 
Dasari and Grubbs are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Grubbs before him or her, to modify the apparatus of Dasari to include the logical libraries of Grubbs because it will service backup requests.
The motivation for doing so would be [“maintain adequate data consistency and security” (Paragraph 0023 by Grubbs)].
Dasari does not appear to explicitly disclose wherein the physical library frames in the single library control network are serviced by the same tape library medium changer.
However, Colvig discloses wherein the physical library frames in the single library control network are serviced by the same tape library medium changer [(Paragraphs 0061-0062; FIGs. 1, 6a and 6b and their related text)  wherein the library 10 receives commands from one or more host systems 40, 41 or 42. The host systems, such as host servers, communicate with the library directly, e.g., on path 80, through one or more control ports (not shown), or through one or more data storage drives 15 on paths 81, 82, providing commands to access particular data storage media and 
Dasari and Colvig are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Colvig before him or her, to modify the apparatus of Dasari to include the library medium changer of Colvig because it will control the data transfer to a backup storage.
The motivation for doing so would be [“nonvolatile memory storage space is saved as compared to a system in which a complete code image for all modules is duplicated at each nodule” (Paragraph 0009 by Colvig)].
Therefore, it would have been obvious to combine Dasari/Hebsur/Wu and Colvig to obtain the invention as specified in the instant claim.
Dasari does not appear to explicitly disclose wherein placing each backup request in the backup queue includes determining a group to which the backup request belongs, a group ranking of the group, and a sub- ranking for each of the backup requests within each group, wherein each group ranking is determined from service level data of the service-metadata of the at least some of the backup requests.
wherein placing each backup request in the backup queue includes determining a group to which the backup request belongs, a group ranking of the group, and a sub- ranking for each of the backup requests within each group[(Paragraphs 0060-0064, 0079-0081, 0085-0086, 0095-0098, 0104-0107 and 0121-0127; FIGs. 1, 4A-4B and 5B and their related text)  wherein the backup groupings queue (244) may be a data structure that includes groupings of virtual machines (210) identified by backup generation requests. The virtual machines (210) may be grouped based on priority characteristics of the virtual machines. The production agent (230) may order the virtual machines in backup generation requests and place them in groupings of the backup groupings queue (244) using the priority characteristics of each virtual machine. The priority characteristics may include, for example, a size of the virtual machine and a user-assigned rank of the virtual machine. Other priority characteristics may be used to group the virtual machines without departing from the invention. The backup process stack (246) may be a data structure that includes information for generating backups in parallel and/or a partially overlapping in time manner, and a user-assigned rank is a priority characteristic assigned by a user to a virtual machine prior to sending a backup generation request. The user-assigned rank of a virtual machine may be relative to the other virtual machines in the backup generation request. The user-assigned ranking of a virtual machine may be a highest ranking, lowest ranking, and/or any intermediate ranking between the highest or lowest ranking. The user-assigned rank may be identified for each virtual machine of each backup generation request obtained by the production host to correspond to the claimed limitation], wherein each group ranking is determined from service level data of the service-metadata of the at least some of the backup requests [(Paragraphs 0060-0064, 0079-0081, 0085-0086, 0095-0098, 0104-0107 and 0121-0127; FIGs. 1, 4A-4B and 5B and their related text)  wherein the virtual machines are grouped by reordering the virtual machines in each backup generation request based on the identified priority characteristics discussed above. A backup grouping may be reordered by assigning a virtual machine identifier with the highest user-assigned rank as the first virtual machine in the backup grouping. The lowest user-assigned rank of a virtual machine identifier may be used to place the virtual machine in last place. Any virtual machines with intermediate user-assigned ranks may be ordered based on the size of the virtual machine. For example, a virtual machine of the intermediate user-assigned rank with a smaller size may be placed higher in the order than a virtual machine of the intermediate user-assigned rank with a larger size. Any virtual machines without an identified user-assigned rank may be ordered by size similar to the virtual machines of the intermediate user-assigned rank, and The production host may perform the method of FIGS. 4A-4B to generate a backup groupings queue that reorders each backup groupings queue based on the priority characteristics of each virtual machine identifier (502A, 502B, 502C, 502D, 502E). FIG. 5B shows an example backup groupings queue (520) generated by the production host. The example backup groupings queue may include backup groupings (e.g., 522, 524, 526) that specify the virtual machine identifiers (502A, 502B, 502C, 502D, 502E). Each of the backup groupings (e.g., 522, 524, 526) may specify the same virtual machine identifiers (502A, 502B, 502C, 502D, 502E) of a respective backup generation request (e.g., 512, 514, 516, FIG. 5A), but may 
Dasari and Hebsur are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Hebsur before him or her, to modify the apparatus of Liu to include the backup request grouping of Hebsur because it will increase the data transfer rate of backups to a backup storage.
The motivation for doing so would be [“increase the data transfer rate of backups to a backup storage” (Paragraph 0018, lines 11-13 by Hebsur)].
Dasari/Hebsur does not appear to explicitly disclose wherein each sub-ranking is determined based on a sub-ranking priority value calculated using the unique service-metadata associated with the at least some backup requests.
However, Wu discloses wherein each sub-ranking is determined based on a sub-ranking priority value calculated using the unique service-metadata associated with the at least some backup requests [(Paragraphs 0027-0029 and 0087-0089; FIGs. 1 and 11 and their related text)  wherein the apparatus 1100 comprises: a collecting unit configured to collect information on bad stripes under data reconstruction; an identifying unit configured to identify physical disks with data reconstruction I/O requests in a second schedule group based on collected information on the bad stripes; a subgroup dividing unit configured to divide physical disks in a second schedule group into a first subgroup and a second subgroup based on the identifying, physical disks in a first subgroup having data reconstruction I/O requests, physical disks in a second subgroup not having the data reconstruction I/O requests; and a priority assigning unit configured to assign a third schedule priority to a second subgroup, the third schedule priority being higher than a second schedule priority. In one exemplary embodiment, scheduling unit 1130 is further configured to in response to determining that a physical disk is selected from a second schedule group, select, in a decreasing order of schedule priority, a physical disk for schedule from one of a first schedule subgroup and a second schedule subgroup, where the order of schedule priority of different groups and sub-groups of the reconstruction I/O requests based on collected information of disks having the data reconstruction I/O requests to correspond to the claimed limitation].
Dasari/Hebsur and Wu are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari/Hebsur and Wu before him or her, to modify the apparatus of Wu to include the backup request sub-grouping of Wu because it will increase the data transfer rate of backups to a backup storage.
The motivation for doing so would be [“improving performance of storage devices” (Paragraph 0013 by Wu)].
Therefore, it would have been obvious to combine Dasari/Hebsur and Wu to obtain the invention as specified in the instant claim.
Dasari does not appear to explicitly disclose wherein at least some of the backup operations are performed concurrently during the performing of backup operations on the data storage system.
wherein at least some of the backup operations are performed concurrently during the performing of backup operations on the data storage system [(Paragraphs 167; FIGs. 1, 3 and 4 and their related text)  wherein the Seeding is a process of sending a data stream including a log of a replica of a database from a first node directly (i.e., without saving a local copy) to a second node, receiving the data stream at the second node in real time, and creating a replica of (i.e., replicating) the database of the first node on the second node using the data stream received from the first node. The primary and forwarder replicas have the ability to automatically seed databases on new replicas. The primary replica will initiate backups, stream the backups directly to the secondary replicas, which will restore the streams and join the databases into the AG automatically. The backup and restore operations happen simultaneously on both sides, and no local copy of the backup is saved. A DAG is created by having databases in the primary AG build new databases on the secondary AG via the automatic seeding feature. Without this feature, users have to manually backup the databases on the primary node, save the backup to a network share, and then manually restore the backup on each secondary replica before joining them to the AG to correspond to the claimed limitation].
Dasari and Venkataramanappa are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Venkataramanappa before him or her, to modify the apparatus of Dasari to include the simultaneous backup operations of 
The motivation for doing so would be [“improve global read latency” (Paragraph 0125 by Venkataramanappa)].
Therefore, it would have been obvious to combine Dasari and Venkataramanappa to obtain the invention as specified in the instant claim.
As per claim 23, Venkataramanappa discloses wherein at least some of the backup operations are performed concurrently during the performing of backup operations on the data storage system [(Paragraphs 167; FIGs. 1, 3 and 4 and their related text)  wherein the Seeding is a process of sending a data stream including a log of a replica of a database from a first node directly (i.e., without saving a local copy) to a second node, receiving the data stream at the second node in real time, and creating a replica of (i.e., replicating) the database of the first node on the second node using the data stream received from the first node. The primary and forwarder replicas have the ability to automatically seed databases on new replicas. The primary replica will initiate backups, stream the backups directly to the secondary replicas, which will restore the streams and join the databases into the AG automatically. The backup and restore operations happen simultaneously on both sides, and no local copy of the backup is saved. A DAG is created by having databases in the primary AG build new databases on the secondary AG via the automatic seeding feature. Without this feature, users have to manually backup the databases on the primary node, save the backup to a network share, and then manually restore the backup on each 
Colvig further discloses wherein the tape library medium changer is a robotic accessor [(Paragraphs 0061-0062; FIGs. 1, 6a and 6b and their related text)  wherein the library 10 receives commands from one or more host systems 40, 41 or 42. The host systems, such as host servers, communicate with the library directly, e.g., on path 80, through one or more control ports (not shown), or through one or more data storage drives 15 on paths 81, 82, providing commands to access particular data storage media and move the media, for example, between the storage shelves and the data storage drives. The commands are typically logical commands identifying the media and/or logical locations for accessing the media. The exemplary library is controlled by a distributed control system receiving the logical commands from hosts, determining the required actions, and converting the actions to physical movements of the robot accessor 18, 28 to correspond to the claimed limitation].

16. Claims 25 rejected under 35 U.S.C. 103(a) as being unpatentable over Dasari in view of Hesbur in view of Colvig in view of Wu, as applied to claim 1 and 10 above, and further in view of Venkataramanappa.
As per dependent claim 25, Dasari/Hesbur teaches the information processing system as claimed in claim 1.
Dasari does not appear to explicitly disclose wherein at least some of the backup operations are performed concurrently by two different drives in the data storage system.
wherein at least some of the backup operations are performed concurrently by two different drives in the data storage system [(Paragraphs 167; FIGs. 1, 3 and 4 and their related text)  wherein the Seeding is a process of sending a data stream including a log of a replica of a database from a first node directly (i.e., without saving a local copy) to a second node, receiving the data stream at the second node in real time, and creating a replica of (i.e., replicating) the database of the first node on the second node using the data stream received from the first node. The primary and forwarder replicas have the ability to automatically seed databases on new replicas. The primary replica will initiate backups, stream the backups directly to the secondary replicas, which will restore the streams and join the databases into the AG automatically. The backup and restore operations happen simultaneously on both sides, and no local copy of the backup is saved. A DAG is created by having databases in the primary AG build new databases on the secondary AG via the automatic seeding feature. Without this feature, users have to manually backup the databases on the primary node, save the backup to a network share, and then manually restore the backup on each secondary replica before joining them to the AG to correspond to the claimed limitation].
Dasari and Venkataramanappa are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Dasari and Venkataramanappa before him or her, to modify the apparatus of Dasari to include the simultaneous backup operations of 
The motivation for doing so would be [“improve global read latency” (Paragraph 0125 by Venkataramanappa)].
Therefore, it would have been obvious to combine Dasari/Hebsur/Wu and Venkataramanappa to obtain the invention as specified in the instant claim.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 2, 8-11 and 17-19 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Claims 4, 7, 13, 21 and 22 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 4-7, 13-16, 21 and 22 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claims 4, 13 and 22, the limitations of “wherein the sub-ranking priority value is determined using the following equation: sub-ranking priority value=A1(1-(actual wait time/max weight time)) + A2((1-mount time)/backup run time)), wherein Al and A2 are predefined constant values”. Further, the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; wherein the data storage library is divided into at least two logical libraries, the backup requests being serviced by one of the logical libraries, and comprising: in response to determining that a sub- ranking priority value of a first backup request is greater than a predetermined threshold priority value, recruiting an unused drive from another of the logical libraries to assist in performing a backup operation corresponding to the first backup request. Further, the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claims 10, 11, 13-15, 17, 18 and 24, the limitations of claim 10: wherein the logical libraries are located across more than one physical library frame; place, by the computer, each backup request in a backup queue, wherein an ordering of the backup requests within the backup queue is based at least in part on the unique service-metadata associated with the at least some backup requests, wherein each sub-ranking is determined based on a sub-ranking priority value calculated using the unique service-metadata; perform, by the computer, backup operations on the data storage system according to the ordering of the backup requests within the backup queue; and P201705400US01/TUC1P468- 4 -in response to a determination that a sub-ranking priority value of a first backup request is greater than a predetermined threshold priority value, recruiting, by the computer, an unused drive from another of the logical libraries to assist in performing a backup operation corresponding to the first backup request.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135